number release date office_of_chief_counsel internal_revenue_service memorandum cc pa cbs b03 posts-151265-02 smurray uilc date date cc lm hmt new from robert a miller to associate area_counsel large mid-size business subject senior technician reviewer branch collection bankruptcy summonses cc pa cbs b03 restrictions on examinations and inspections of books of account for air transportation excise_taxes this chief_counsel_advice responds to your request dated date in accordance with sec_6110 chief_counsel_advice may not be used or cited as precedent issue sec_1 is the service’s issuance of a letter statement of proposed adjustments to a taxpayer concerning the taxpayer’s liability for excise_tax on the purchase of air transportation or air transportation mileage awards from an air carrier an examination is a subsequent letter issued to the taxpayer concerning the taxpayer’s excise_tax liability for the same taxable_period for purchases of air transportation or mileage awards from a different carrier an unnecessary examination for purposes of sec_7605 is a subsequent letter as described in issue a reopening of a closed_case subject_to the policy and procedures on reopenings in policy statement p-4-3 irm and rev_proc is an inspection by the service of the taxpayer’s books of account to determine liability for taxable air transportation purchases a prohibited repeat inspection under posts-151265-02 sec_7605 when the service previously inspected the books of account for purchases from a different carrier conclusion sec_1 the service’s issuance of a letter statement of proposed adjustments to a taxpayer for excise_tax liability based on information from the air carrier that sold the taxable_transportation to the taxpayer is not an examination a subsequent letter for the same taxable_period issued to the taxpayer based on information from a different air carrier on the purchase of taxable_transportation by the taxpayer is not an unnecessary examination for purposes of sec_7605 a subsequent letter is not a reopening of a closed_case subject_to the reopening policy and procedures of policy statement p-4-3 and revproc_94_68 when the service has inspected the taxpayer’s books of account to determine liability for excise_tax on purchases of taxable_transportation from an air carrier later inspection of the books of account to determine liability for purchases made from a different carrier is not prohibited by sec_7605 if the taxpayer requests the inspection or the inspection is necessary facts in the hypothetical scenario you have laid out a corporation purchased in one quarter taxable air transportation mileage awards from four commercial air carriers the carriers filed forms quarterly federal excise_tax returns with the service reporting the sales of the mileage awards to the corporation in your scenario the service determined separately and sequentially by carrier the excise_tax consequences for the corporation the taxpayer on the mileage award purchases thus the service issued a letter to the taxpayer for the purchases of mileage awards base on the return filed by the first carrier in the hypothetical the taxpayer agreed to the adjustment and assessment was made after which the service issued another letter to the taxpayer based on information from the air carrier received after the first letter advising the taxpayer that it was liable for excise_tax on the purchase of mileage awards from the second carrier the taxpayer requested a meeting with the service and produced at the meeting its books of account for inspection a reduced liability was agreed to then the service issued its third letter to the taxpayer upon information from the third carrier the taxpayer requested its books be inspected again and the service found no liability on the taxpayer’s part lastly the service issued a fourth letter upon information from the fourth carrier and the taxpayer has apparently responded that the proposed_adjustment posts-151265-02 is an unnecessary examination violative of sec_7605 and preemptively advised it will not make its books of account available again and cannot be made to do so law and analysis taxable_transportation taxable_transportation is in general air transportation of persons or property within the united_states sec_4262 sec_4272 an excise_tax is imposed on the amount_paid for taxable_transportation currently percent for the transportation of persons and dollar_figure percent for the transportation of property sec_4261 sec_4271 an amount_paid to an air carrier for the right to provide mileage awards is taxed as taxable_transportation i r c ' e the tax is paid_by the purchaser i r c d b and the air carrier receiving payment collects the tax i r c ' carriers report the tax collected on the form_720 additionally if the purchaser of taxable_transportation refuses to pay the tax to the air carrier or it is impossible for the air carrier to collect the tax the air carrier must report the purchaser s name and address the taxable_transportation rendered the amount_paid and the date of payment to the service treas reg ' unnecessary examinations the service is prohibited from conducting aunnecessary examination s or investigations pursuant to i r c ' b in applying sec_7605 in any particular case a threshold question is whether the action at issue is an examination or investigation in the factual scenario presented here the question is whether the service s issuance of a form_898 to the taxpayer proposing an adjustment to liability for unpaid excise_tax on purchases of taxable air transportation is an examination although neither the code nor the regulations define an examination in our opinion issuing a form_898 in the circumstances described is not an examination because the service is not making inquiries of the taxpayer or asking the taxpayer to explain or document return items or transactions rather the proposed_adjustment is based on a return or notice filed by a third party the air carrier this conclusion is consistent with revproc_94_68 paragraph of which for instance provides athe adjustment of an unallowable item or an adjustment resulting from other types of service_center correction programs is not considered to be an examination and paragraph provides aan adjustment to a taxpayer s income_tax return arising from a discrepancy disclosed during tax exempt and government entities compliance activities doe sec_1 as you put it abased on information from the air carrier and its form_720 conversely to the extent a proposed_adjustment is based instead on an inspection of the taxpayer s books_and_records we conclude it would be an examination posts-151265-02 not constitute an examination if the adjustment is not made in conjunction with an examination of the taxpayer s income_tax return because the issuance of a form_898 in these circumstances is not an examination it cannot be an aunnecessary examination for purposes of sec_7605 even where a series of form sec_898cfour in your hypotheticalcare issued to a taxpayer for the same taxable_period even assuming arguendo that issuance of a form_898 is an examination doing so including issuing the second third and fourth forms is nevertheless not unnecessary as you point out where a taxpayer purchases taxable_transportation from multiple carriers each responsible for filing its own excise_tax return and sec_4291 notice the service may learn of the taxpayer s non-payment of excise_taxes piecemeal and at different times sometimes years apart therefore it will often be necessary to issue multiple form sec_898 reopenings apart from the restrictions on examinations in i r c ' b the service has established a policy on the reopening of cases closed after examination including adopting certain approval requirements specifically because we conclude that issuing form sec_898 to a taxpayer under the facts you have presented is not an examination policy statement p-4-3 and revproc_94_68 both of which pertain only to a acase closed after examination do not apply here even if we were to conclude that issuing form_898 under these facts is an examination the reopening criteria would seem to be satisfied in particular the third criterion which permits reopening where aother circumstances exist which indicate failure to reopen would be a serious administrative omission as mentioned purchases of taxable air transportation on which the taxpayer-purchaser is liable for any unpaid excise_tax are disclosed at different times if the service closed a case following an adjustment to the taxpayer s liability resulting from what the service learned from one carrier not to issue a subsequent form_898 proposing another adjustment to excise_tax liability upon learning of purchases from another carrier we think would be aa serious administrative omission justifying reopening inspections of a taxpayer s books of account under i r c ' b the service may make only one inspection of a taxpayer s books of account fro each taxable_year unless the taxpayer requests otherwise or the service after determining it needs another inspection notifies the taxpayer in writing that an additional inspection is necessary policy statement p-4-3 revproc_94_68 a reopening would of course still require approval posts-151265-02 and delegation_order irm list the officials with authority to sign the notice to the taxpayer in your example although the service thrice inspected the taxpayer s books of account for the same taxable quarter the taxpayer asked in connection with the second and third letter sec_898 that the service inspect the taxpayer s books of account bringing the second and third inspections squarely within the statute s exception to its general prohibition aunless the taxpayer requests otherwise with regard to the fourth letter the taxpayer has not asked for another inspection and has declared that such an inspection violates sec_7605 the question then is whether the service may inspect again if it wants to the books of account without the taxpayer s consent to do so the inspection must fall within the second exception in sec_7605 ie it must be necessary and if it is necessary written notice of that fact must be sent to the taxpayer necessity will depend on the nature of the particular case but we can readily envision a situation where the first inspection was based on information from one carrier and for the service to later determine the taxpayer s liability or potential liability arising from information from another carrier the service needs to again inspect the taxpayer s books of account this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
